DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16, in the reply filed on 9/19/2022 is acknowledged.
Claims 13-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  In claim 2, naphthalene dianhydride and naphthalene tetracarboxylic dianhydride are the same, and therefore one should be deleted. Additionally, “penanthrene” should be phenanthrene.  In claim 7, “diamide” should be diamine. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endrey et al (US 3179630).
As to claims 1, 8 and 9, Endrey teaches a process that comprises a first step of forming a polyamide-acid (corresponding to the presently recited “imide precursor”) by reacting a dianhydride with a diamine in an organic solvent (col 1, lines 39-65) at a temperature below 100 C (col 3, lines 2-5). Endrey teaches utilizing up to 5% excess of either the diamine or the dianhydride (col 3, lines 53-55), which falls within the presently recited dianhydride:diamine molar ratio range of 0.25-4. 
Endrey’s disclosed process further comprises a second step of converting the imide precursor to a polyimide (corresponding to the presently recited “imide”) (col 2, lines 1-4). Endrey teaches a process wherein the imide precursor solution (polyamide-acid solution) is partially converted into an imide (poly(amide-acid/imide) in the presence of a solvent (col 8, lines 3-8), thereby forming an imide composition as presently recited. 
Endrey’s disclosed temperature range (below 100 C) for the reaction of diamine and dianhydride encompasses the presently recited range of 20-80 C (and 40-60 C recited in claim 8). Endrey fails to specifically teach that the conversion of imide precursor to imide is carried out within a range of 80-150 C (or 110-130 C as recited in claim 9). 
However, the present claims are product claims which contain process limitations (product-by-process claims). Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. The presently recited temperature ranges do not provide any distinct physical limitations on the resulting imide precursor product in instant step (a) and imide product in instant step (b). The present claims are not limited to any particular durations for the recited heat treatments, nor to any particular degree of precursor polymerization, degree of imide conversion or product properties which must be achieved. As such, it is the examiner’s position that the imide composition of Endrey is encompassed by the present claims, notwithstanding any difference in the method by which the imide composition of Endrey is made.
As to claims 10 and 11, Endrey discloses an imide composition according to claim 1, as set forth above. Endrey fails to specifically characterize the imide composition as a “preservative” composition as recited in claims 10 and 11. However, in light of the instant specification, upon application to a surface, the presently recited composition forms a preservative coating. Endrey teaches forming a polyimide coating on a surface, including metals (col 4, lines 25-45), and therefore, the composition disclosed by Endrey is capable of being a preservative, including a coating which protects a metal from corrosion (anti-corrosion, as recited in claim 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endrey et al (US 3179630).
As to claims 1, 8 and 9, Endrey teaches a process that comprises a first step of forming a polyamide-acid (corresponding to the presently recited “imide precursor”) by reacting a dianhydride with a diamine in an organic solvent (col 1, lines 39-65) at a temperature below 100 C (col 3, lines 2-5). Endrey teaches utilizing up to 5% excess of either the diamine or the dianhydride (col 3, lines 53-55), which falls within the presently recited dianhydride:diamine molar ratio range of 0.25-4. 
Endrey’s disclosed process further comprises a second step of converting the imide precursor to a polyimide (corresponding to the presently recited “imide”) (col 2, lines 1-4). Endrey teaches a process wherein the imide precursor solution (polyamide-acid solution) is partially converted into an imide (poly(amide-acid/imide) in the presence of a solvent (col 8, lines 3-8), thereby forming an imide composition (i.e., composition of the imide swollen in solvent). 
Endrey’s disclosed temperature range (below 100 C) for the reaction of diamine and dianhydride encompasses the presently recited ranges of 20-80 C or 40-60 C, and therefore, it would have been obvious to the person having ordinary skill in the art to have carried out Endrey’s diamine/dianhydride reaction at a temperature within the range of 20-80 C (or 40-60 C). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
Endrey fails to specifically teach that the conversion of imide precursor to imide is carried out within a range of 80-150 C (or 110-130 C as recited in claim 9). 
However, the present claims are product claims which contain process limitations (product-by-process claims). Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. The presently recited heat treatment temperature range does not provide any distinct physical limitations on the resulting imide product. The present claims do not recite any duration for the recited heat treatment, nor any degree of conversion or properties which must be achieved. As such, it is the examiner’s position that Endrey suggests an imide composition which is encompassed by the present claims, notwithstanding any difference in the method by which the imide composition of Endrey is made. 
As to claims 2-6, Endrey suggests an imide composition according to claim 1, as set forth above. Endrey names several dianhydrides which are suitable for use, including pyromellitic and naphthalene dianhydrides (col 6, lines 44-45). Endrey further names several diamines which are suitable for use, including hexamethylenediamine (col 5, line 67) and others named in instant claim 4 (col 5, lines 68-71). Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an imide composition from a dianhydride and diamine, as disclosed by Endrey, by selecting any suitable dianhydride and any suitable diamine from Endrey’s disclosed lists thereof, including pyromellitic dianhydride and hexamethylenediamine.
As to claim 7, Endrey suggests an imide composition according to claim 1, as set forth above. Endrey teaches utilizing up to 5% excess of either the diamine or the dianhydride (col 3, lines 53-55), which overlaps the presently recited dianhydride:diamine molar ratio range of 0.33-1. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any ratio of diamine to dianhydride within the range disclosed by Endrey, including a ratio within the presently claimed range (e.g., 1:1). 
 As to claims 10 and 11, Endrey suggests an imide composition according to claim 1, as set forth above. Endrey fails to specifically characterize the imide composition as a preservative composition as recited in claims 10 and 11. However, in light of the instant specification, upon application to a surface, the presently recited composition forms a preservative coating. Similarly, Endrey teaches forming a polyimide coating on a surface, including metals (col 4, lines 25-45), and therefore, the composition suggested by Endrey is capable of being a preservative, including a coating which protects a metal from corrosion (anti-corrosion, as recited in claim 11). 
As to claims 12 and 16, Endrey suggests an imide composition according to claims 1 and 10, as set forth above. Endrey further teaches forming a polyimide coating on a surface, including metals in the form of sheets, fibers, wires etc… (col 4, lines 30-33). It would have been obvious to the person having ordinary skill in the art to have applied Endrey’s coating composition to any substrate named by Endrey, including a metal article, thereby arriving at the presently claimed subject matter.

Citation of Pertinent Prior Art
Rejections over the below references have not been made, as such rejections would presently be cumulative to the rejection over Endrey. However, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jolley (US 9688881) discloses a polyamic acid polymer powder coating for a metal substrate that readily imidizes to polyimides (abstract).
Hopkins et al (US 3567504) discloses a solid lubricant film coating composition for spraying onto a bearing surface of a bearing component (col 1, lines 15-42). Upon heating, the polyamic acid in the coating composition is converted to polyimide (col 2, lines 56-67). 
Yamasaki et al (US 2015/0057199) discloses a composition for a sliding member that includes a binder resin, which can be a polyimide resin [0009-11]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766